An award of counsel fees pursuant to Domestic Relations Law § 237 (a) is entrusted to the sound discretion of the trial court (see DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]). In determining whether to award such a fee, the court should “review the financial circumstances of both parties together with all the other circumstances of the case, which may include the relative merit of the parties’ positions” (id. at 881). Here, the trial court providently exercised its discretion in denying the plaintiffs motion for an award of an attorney’s fee. Skelos, J.E, Balkin, Leventhal and Hall, JJ., concur.